Citation Nr: 1206557	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



WITNESSES AT HEARING ON APPEAL

Appellant, M.L.








ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April to December 1972.  He died in July 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  In June 2010, the Board remanded the claim for additional development.  

In November 2009, the appellant testified before the undersigned in a Board hearing.  A transcript of the hearing has been associated with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death was related to service.  She asserts that the Veteran's cause of death was due to a history of hepatitis C, which was contracted through inoculations in service.  She asserts that the Veteran had hepatitis C since 1977, and that he had no risk factors for the disease aside from tattoos that he got prior to 1977, possibly during service.  

The Veteran died in July 2006.  The death certificate lists cardiac arrest, hepatorenal syndrome, and end-stage liver disease, as the underlying causes of death.  Additionally, hepatoencephalophathy is listed as a contributing condition to the cause of death. 

Prior to his death, the Veteran was denied service connection for hepatitis B, and hepatitis C.  See March 2006 and June 2006 rating decisions. 

In its June 2010 Remand, the Board noted that a September 2005 informal hearing presentation brief from the Veteran's representative indicated that the Veteran had received treatment for, and a diagnosis of, hepatitis C in 1999.  It was further noted that the Veteran's representative had asserted that the Veteran underwent a liver biopsy in August 1999 which confirmed the presence of hepatitis C, and that the Veteran had appeared at a Board hearing in October 2002 to testify with regard to his hepatitis C service connection claim.  Additionally, the Board noted that the record indicated that it had remanded one of the Veteran's claims in September 2003 for additional development, and that in July 2004, a VA examination was conducted which presented a negative nexus opinion, relating the Veteran's hepatitis C to a left arm tattoo from 1966.  The Board noted that these records had not been obtained and associated with the claims file, and these records did not appear to have been considered by the RO.  The Board therefore directed that an attempt be made to obtain these records .  Citing Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). 

A review of the record shows that the Appeals Management Center (AMC) attempted to obtain the Veteran's 2002 Board hearing transcript, and a copy of the September 2003 Board remand, without success.  In October 2010, the AMC issued a memorandum stating that all efforts to obtain these records had been exhausted, and any further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2011).  In this regard, although the memorandum incorrectly describes the Board's missing September 2003 remand as "the 2002 Board remand," it is clear that this is merely a typographical error, as the supporting electronic mail (email) transcripts show that the AMC had searched for the Board's September 2003 remand.  See AMC's emails, dated between September and October of 2010.  Accordingly, no further development is required as to this missing evidence.

However, the Board's Remand also directed that the AMC attempt to obtain the Veteran's alleged VA treatment records from 1999, to include an August 1999 liver biopsy, and a July 2004 VA examination report.  Internal correspondence from the AMC, dated in September 2010, indicates that these VA records were requested from the West Palm Beach VA Medical Center (VAMC).    

These records have still not been received.  In this regard, in a statement, received in January 2011, the appellant denied that the Veteran ever underwent a biopsy in 1999.  See appellant's statement (VA Form 21-4138), received in January 2011. 
It appears that the AMC ceased its attempts to obtain this evidence upon receipt of the appellant's statement in January 2011.  See September 2011 supplemental statement of the case.  However, the appellant's statement does not foreclose the possibility that there may be VA records dated in 1999, other than a liver biopsy report, which exist, and which have not yet been associated with the claims files.  Furthermore, her statement would not affect a search for the July 2004 VA examination report.    

An appellant has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Under the circumstances, on remand, attempts to retrieve these VA records must continue until these records are obtained, or until such time as the RO/AMC concludes in writing that the records do not exist, or that further attempts to obtain them would be futile.  

Therefore, on remand, the RO should attempt to obtain the Veteran's 1999 VA medical records and the July 2004 VA examination report.  If obtained, such records must be made a part of the appellant's claims folders.  If these records are determined not to exist or otherwise be unavailable, the RO should request written verification that these records have been lost, or are otherwise unavailable, as appropriate.  In addition, if these records are determined not to be available, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.  See 38 C.F.R. § 3.159(d), (e) (2011).  

By a VA Form 21-22, dated in March 2007, the appellant appointed the Tennessee Department of Veterans Affairs as her representative.  In January 2011, a letter, was received from a private attorney, B.S., who submitted additional evidence in support of the claim.  However, there is no VA Form 21-22 (Appointment of Representative) of record designating appointment of this attorney.  Accordingly, the matter of representation requires clarification.  On remand, the RO/AMC should provide the appellant with a VA Form 21-22 to properly appoint a new representative, if she so desires.  

Finally, the evidence indicates that the Veteran may have been in receipt of disability benefits from the Social Security Administration (SSA).  See e.g., Veteran's Financial Status Report (VA Form 5655), received in March 2006; VA outpatient treatment reports, dated in March and June of 2006.  The claims files do not include SSA records, and there is no indication of any effort to obtain the records associated with his claim for SSA benefits.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand, the RO/AMC should attempt to obtain the Veteran's SSA records and associate them with the claims files. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the Veteran's missing VA medical records from the West Palm Beach VAMC, dated in 1999, and a copy of the Veteran's July 2004 VA examination report.  Once obtained, such records must be made a part of the Veteran's claims folders.  

If the West Palm Beach VAMC is unable to locate these records, the RO/AMC should request that it provide them with written verification that these records have been lost, or are otherwise unavailable, as appropriate. 

Attempts to retrieve these records must continue until such records are obtained, or until such time as the RO/AMC concludes in writing that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

2.  Contact the appellant to clarify (in writing) whether she desires to permanently revoke her designation of the Tennessee Department of Veterans Affairs as her representative, and, if so, if she desires B.S. to represent her.  She should be advised of her right to appoint a different representative pursuant to the requirements set forth at 38 C.F.R. § 20.600 (2011).  She should be furnished the appropriate form (VA Form 21-22, 22a) and advised to clarify her representative, if any, and return the signed form to the appropriate VA office.  

3.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  Thereafter, readjudicate the issue.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


